Citation Nr: 1118401	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  03-15 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 Regional Office (RO) in Muskogee, Oklahoma rating decision, which denied the claim on appeal.

The Board notes that, in his February 2003 notice of disagreement (NOD) and May 2003 certification of appeal, the Veteran also indicated that he disagreed with the April 2002 denial of his claim for service connection for a low back condition.  In an April 2009 rating decision, the RO granted service connection for the Veteran's low back condition.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not currently on appeal before the Board.

In October 2004, the Veteran presented testimony at a video hearing before a Veterans Law Judge (VLJ), a transcript of which is of record.  Following the December 2004 remand, the Veteran was informed in an April 2009 letter from the Board that the VLJ who conducted his hearing was no longer employed by the Board.  The Veteran was offered an opportunity to testify at another hearing.  See 38 C.F.R. § 20.707 (2010).  In a response received by the Board in May 2009, the Veteran indicated that he did not want an additional hearing.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2010).

The Veteran's case was remanded by the Board for additional development in December 2004, May 2009, and in January 2010 to provide appropriate notification to the Veteran and his representative.  The case is once again before the Board.



FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's current diagnosis of cervical spondylosis, degenerative disc disease, and degenerative joint disease of the cervical spine had their onset during military service, or are otherwise attributable to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his current cervical spondylosis, degenerative disc disease, and degenerative joint disease of the cervical spine were incurred during his military service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In light of the favorable decision herein as to entitlement to service connection, the Board finds that any deficiencies in notice as to this issue were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  As there is no evidence or claim that the Veteran was diagnosed with arthritis of the cervical spine within one year of service the above provision is not applicable.

In the alternative, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends that he has a neck disability as the result of his active duty service.  Specifically, the Veteran reports that he was in a motorcycle accident in 1972 and suffered a neck injury, among other injuries, requiring multiple days of hospitalization.  The Veteran claims his neck has caused him regular difficulty after the accident. 

The Veteran's service treatment records reflect no complaints, treatment, or diagnosis of a cervical spine disability in service, to include at entrance into service.  As such, the Veteran will be presumed to have entered service in sound condition.  38 U.S.C.A. §§ 1111 (West 2002 & Supp. 2010).  A June 1972 record indicated hospitalization for two days in the Charleston Naval Hospital for sunburn of the anterior legs and associated symptoms.  The Veteran's Report of Physical Examination on separation in December 1977 specifically noted a normal spine.  In a contemporaneous Report of Medical History, the Veteran reported a history of swollen or painful joints, as well as a head injury at age 17, but denied bone or joint deformity or recurrent back pain.  He indicated that his sole period of hospitalization was in September 1969 for a right inguinal hernia.  The Veteran stated that he was in good health and the examiner concurred that he was in good health except for being overweight.

As will be discussed in greater detail below, based on the Veteran's claims and independent evidence, the Board recognizes that he was involved in a motorcycle accident in early 1972.  The Veteran has indicated that following the accident he was hospitalized at the Charleston Naval Hospital for several days.  Regrettably, despite numerous attempts by the RO, records of this hospitalization could not be obtained.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Following service, the Veteran acknowledges he failed to seek treatment for his neck until the year 2000.  The Veteran claimed he was unable to afford private treatment during that time and was unaware that treatment could be obtained through the VA.  As will be discussed in greater detail below, the Board finds these statements credible and probative.  The Veteran did receive a VA physical examination in January 2004.  At that time the Veteran reported chronic neck pain since 1972.  The physician's ultimate diagnosis was spondylosis cervical spine, based on the Veteran's reported history and clinical examination.

In support of his claim, the Veteran submitted letters from his mother and friend.  The September 2001 letter from his mother indicated that he was injured in a motorcycle accident in early 1973, was hospitalized for 2 or 3 days for neck and back injuries, and subsequently had a lot of trouble with his neck and back over the years.  The friend's September 2001 letter noted a motorcycle accident in early 1973, injuring his neck and back.  Since the accident, the Veteran had experienced chronic neck and back pain.

Treatment records from November 2002 and September 2003 indicate complaints of neck and low back pain from a motorcycle accident in 1972 or 1973.  At that time the assessment was chronic neck and low back pain.  In January 2004, the Veteran was afforded a VA physical examination.  At that time, the Veteran reported neck and low back pain since 1972.  On examination, there was paraspinal muscle spasm and decreased range of cervical spine motion.  X-rays of the cervical spine showed advanced facet arthropathy changes at C3-C4 and C4-C5; uncal vertebral encroachment upon the neural foraminal area at C2-C3, C3-C4, C4-C5, and C7-T1, and slight disc space narrowing at C5-C6 and C6-C7.  Based on the Veteran's history and physical examination, the examiner diagnosed spondylosis of the cervical spine.  

A September 2004 letter from the Veteran's ex-wife indicated that the Veteran had been involved in a motorcycle accident in early 1972 and that he had problems with his neck afterwards.

In March 2005, the Veteran reported increased neck pain recently.  A September 2007 letter from a fellow service member who witnessed the in-service motorcycle accident confirmed that the accident occurred and noted that the Veteran had injured his leg and ankle.  The letter did not note a neck injury.

The Veteran was afforded another VA examination in April 2009.  The Veteran reported a 1972 motorcycle accident as the time and circumstances of onset of his neck problems.  Contemporaneous x-rays showed hypertrophic and degenerative changes in the articular processes and facets on the right with mild foraminal narrowing at C3-C4 and C4-C5, as well as possible degenerated discs at C5-C6 and C6-C7.  Based on the foregoing and physical examination, the examiner diagnosed cervical spondylosis.  The examiner noted that according to the Veteran the date of onset of the disability was 1972, but did not provide any independent medical opinion as to etiology.

Pursuant to the Board's instructions in the May 2009 remand, the Veteran was afforded another VA examination in October 2009.  At that time, the Veteran reported cervical pain beginning in 1972 after a motorcycle accident.  He also indicated that he had been hospitalized for approximately 2 weeks following the accident, but had undergone no surgical procedures.  Based on the Veteran's reported history and physical examination, the examiner diagnosed degenerative disc disease and degenerative joint disease of the cervical spine.  As to etiology, the examiner was unable to determine whether the Veteran's current cervical spine disability was due to his in-service motorcycle accident.  As to rationale, the examiner indicated that the Veteran reported incurring a C1 vertebral fracture in the motorcycle accident, but that such a statement could not be confirmed without examination of the claims file.  In addition, the current x-ray report indicated degenerative changes starting around C3 without mention of C1 or C2 damage noted.  The examiner concluded that the current degenerative changes could have started due to the trauma of the motorcycle accident, from subsequent wear and tear, or from accumulated subsequent mild traumas and that it would require speculation to determine the exact etiology.  

After reviewing the claims file, the examiner provided an addendum to the examination report later in October 2009.  The examiner noted that the December 1977 medical separation examination did not note any spinal or musculoskeletal problems at that time.  Due to the length of time between the 1972 motorcycle accident, the separation examination report, and the present, the examiner concluded that it would be speculation to opine that the current cervical spine disabilities were due to the in-service motorcycle accident.

Thus, the Veteran does have a current diagnosis of a neck disability.  The pertinent inquiry, therefore, is whether the Veteran has a disease or injury in service that has been medically linked to his current condition.  The Board concludes that the preponderance of the evidence does not establish that the Veteran's current cervical spine problems are unrelated to his in-service motorcycle accident.  As such, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for his cervical spine disability is warranted.

Initially, the Board observes that the competent evidence of record indicates that the 1972 in-service motorcycle accident occurred and that the Veteran thereafter experienced neck problems.  As noted above, the Veteran provided statements from his mother, friend, and an eyewitness to the motorcycle accident.  The eyewitness confirmed the motorcycle accident during the Veteran's period of service, although he did not reference any resulting neck injury.  The Veteran's mother and friend both discussed the Veteran's accident and stated that he thereafter suffered from neck pain.  Furthermore, in the above-referenced grant of service connection for a low back disability, the RO based service connection on the Veteran suffering a low back injury in a motorcycle accident while in service.   Thus, although the contemporaneous treatment records from the Charleston Naval Hospital have not been located, based on the competent and credible representations of the Veteran and others that the motorcycle accident occurred, the Board acknowledges that the Veteran was likely involved in a motorcycle accident in early 1972.  

The Board has also considered the Veteran's statements that his neck pain began while in the military following the motorcycle accident.  The Veteran also related that his neck pain continued after his separation from the military.  In this regard, the Board notes the Veteran received training as a Physical Therapy Technician in service and reportedly studied physical therapy further after service.  Thus, the Veteran has a certain level of medical knowledge on which to base discussion of his condition.  Even without any medical expertise, however, the Veteran is competent to give evidence about what he has physically experienced, for example, pain and other sensory symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, in accordance with the holding in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), the Board concludes that the testimony of the Veteran concerning continuous symptoms since service is both credible and probative, despite the lack of contemporaneous documentation in service.

 In addition to the Veteran's statements regarding onset of neck pain in service, the Board notes the April 2009 VA examiner attributed the start of the Veteran's current neck disability, cervical spondylosis, to his in-service motorcycle accident.  The Board recognizes that the VA examiner did not provide a detailed rationale explaining the attribution of the onset of the current neck disability to the Veteran's 


in-service motorcycle accident.  In that regard, the Board notes that it remanded the claim in May 2009 for an additional opinion.  The resulting October 2009 VA indicated that the Veteran's current cervical spine disability may have been caused by his in-service motorcycle accident.

Thus, we have one opinion linking the Veteran's current cervical spine disability to his in-service motorcycle accident and another VA opinion indicating a possible connection between the motorcycle accident and the current disability.  The Board is required to grant claims where there is an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  In this case, the Board cannot conclude that the preponderance of the evidence is against the claim.  As noted, the lay testimony of record indicates ongoing neck problems since the 1972 motorcycle accident and the medical evidence either directly attributes the current cervical spine disabilities to the motorcycle accident or indicates such a connection is possible.  Given the foregoing and having considered the evidence of record, the Board concludes the evidence is at the very least in equipoise as to whether the Veteran's current neck disability, which has been diagnosed as cervical spondylosis or degenerative disc and joint disease of the cervical spine, was incurred during his military service.  As such, the Veteran is entitled to the benefit of the doubt and service connection may be granted.  38 C.F.R. § 3.102 (2010).

In light of the Veteran's in-service motorcycle accident, his report of continuity of pain and other symptoms, and the positive or, at a minimum, equivocal medical evidence of record attributing onset of the Veteran's current cervical spine disabilities to his in-service motorcycle accident, the Board further concludes that service connection is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for cervical spondylosis, degenerative disc disease, and degenerative joint disease of the cervical spine is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


